ON MOTION TO DISMISS
PER CURIAM.
This appeal is taken from an order of the hearing officer, Division of Administrative Hearings, denying appellant’s petition for leave to intervene in a proceeding to determine whether to issue a certificate of need for a cardiac care specialty hospital. Ap-pellee, Tampa Heart Institute, has moved to dismiss, contending that the order of the hearing officer is merely a recommended order and can only be finally disposed of by the agency involved, the Department of Health and Rehabilitative Services. We agree. See section 120.52(ll)(c), Florida Statutes (1983), and Department of Professional Regulation v. LeBaron, 443 So.2d 225 (Fla. 1st DCA 1983). Accordingly, the motion is granted and this appeal is hereby dismissed.
GRIMES, A.C.J., and SCHEB and CAMPBELL, JJ., concur.